DETAILED ACTION
This non-final Office action is in response to the claims filed on October 27, 2022.
Status of claims: claims 10-14 are withdrawn; claims 1, 3-9, and 15 are hereby examined below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the second to last paragraph of claim 15, “the second frame connection component” lack antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 5014466 to Winner in view of US 9856691 to Nielsen et al. (hereinafter “Nielsen”).
Winner discloses a window system comprising:
a first window 20 that extends in a first direction;
a second window 17 that extends in the first direction, and that is offset from the first window in a second direction that is orthogonal to the first direction; and
a connector (see annotated figure below) that is configured to directly connect the first window and the second window to each other, and that is disposed in an area between the first window and the second window in the second direction,
wherein the window is configured to be arranged in only two states consisting of:
a closed state in which the window system is closed and the first window and the second window are parallel in the first direction, and are connected by the connector, (FIG. 2) and
an opened state in which the window system is opened by a disconnection between the first window and the second window from the connector, the disconnection comprising the first window and the second window becoming non-parallel to each other. (FIG. 1)
Winner fails to disclose the panes of the first window and second window partly overlap in the second direction.
Nielsen teaches of a similar device wherein the panes 38,39 partly overlap in a second direction. (see FIG. 6)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Winner such that the panes partly overlap in the second direction, as taught by Nielsen, for aesthetic reasons and to allow more light to pass through the first and second windows. (claim 1)
Winner, as applied above, further discloses the first window includes: a first internal window surface that extends in the first direction; a first external window surface that extends in the first direction, and that is disposed behind the first internal window surface in the second direction that is orthogonal to the first direction; and a first side window surface that extends between the first internal window surface and the first external window surface in the second direction. (See annotated figure below) (claim 3)
Winner, as applied above, further discloses wherein the second window includes: a second internal window surface that extends in the first direction, and that is disposed behind the first external window surface of the first window in the second direction; a second external window surface that extends in the first direction, and that is disposed behind the second internal window surface in the second direction; and a second side window surface that extends between the second internal window surface and the second external window surface in the second direction. (See annotated figure below) (claim 4)
Winner, as applied above, further discloses wherein a first end portion of the first window partially overlaps a second end portion of the second window. (See annotate figure below) (claim 7)

[AltContent: arrow][AltContent: textbox (2nd  internal window surface)][AltContent: textbox (2nd  side window surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd  external window surface)][AltContent: textbox (1st external window surface)][AltContent: arrow][AltContent: textbox (1st side window surface)][AltContent: textbox (1st internal window surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (connector)][AltContent: arrow]
    PNG
    media_image1.png
    654
    408
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 9 are allowed.

Response to Arguments
Applicant's arguments filed October 27, 2022 are moot due to the new grounds of rejection.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634